 AMERICAN SCREW COMPANY485American Screw CompanyandWilliam J. BedardUnited Steelworkers of America,AFL-CIO ;and Local 4123,United Steelworkers of America,AFL-CIOandWilliam J.BedardandAmerican Screw'Company,Party to.the Contract.Cases Nos..1-CA- 9246 and 1-CB-388. December 18, 1958DECISION AND ORDEROn April 25,;1958, Trial Examiner Max M. Goldman issued hisIntermediate Report in the. above-entitled proceeding, finding that theRespondents . had engaged in certain unfair . labor, practices andrecommending. that they cease, and,desist. therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondents. filed exceptions to theIntermediate Report accompanied by supporting briefs.The Gen-eral Counsel filed no exceptions.''The Board has reviewed 'the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and, hereby adopts the findings; conclusions, and recom-mendations of the Trial Examiner, with the additions hereinafter.set forth.'The 'facts :in this case are briefly these :For many years, the Respondent, United Steelworkers of America,AFL-CIO, herein called the International, has had union-shop con-'tracts, with the Respondent, American Screw Company, which pro-vided for checkoff of dues upon voluntary authorization of employees.Pursuant to such contractual arrangement, up to the time of theevents in this case, the Company checked off the dues of its approxi-mately 700 employees working at its plant in Willimantic, -Con-necticut, all of whom were members of the Respondent, Local 4123of the. Steelworkers, and mailed a check for the amount, of the duesto the International's secretary-treasurer at union headquarters inPittsburgh, Pennsylvania.In September 1956, by convention action of the. International,monthly dues were raised from $3 to $5, effective October. 1, 1956.This met with the disapproval of some employees, including .Bedard,the Charging Party, who refused to sign new cards authorizing thededuction of the higher dues.However, during the 3-month periodhere in question, namely. December 1956 to February 1957, inclusive,i As the Trial Examiner made no determination as to whether there was any independ-ent violation of Section 8(b) (1) (A) by threateningreprisals as alleged and no exceptionhas been taken to his failure to do so, we shall, dismiss this allegationpro forma.122 NLRB.No. 74. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDBedard offered in each of these months to pay the new dues to officersof Local 4123, including its financial secretary, who declined to acceptthe dues on the stated ground that they had no authority to do so.'A union meeting of company employees took place on February 2,1957.There is a conflict in testimony as to what was said at thismeeting, a conflict which was not resolved by the Trial Examiner.According to Bedard's testimony, John N. Gould,an International`s'taff°repsentative, stated at'this meeting" tiat "they were going tomake it as difficult as possible for those who had not signed a check-off card to pay their dues" . . . and, accordingly, "the dues had tobe paid in person" at the International's area office in Providence,Rhode Island.3This was denied by Gouldand officialsof the localwho testified that the employees were offered the additional alterna-tive of mailing their dues to the International'sarea office inProvidence.On February 27, 1957, Bedard being more than 3 months inarrearsindues, the International requested the Company to dischargeBedard.4The existing Union-shop contract required the Company "to dis-charge any employee who is adjudged by the Local Union to be amember not in good standing" by reason of nonpayment of dues. Italso provided that "such discharge shall not become effective untilthe Local Union's decision is discussed by the President of the Com-pany and the Sub-District Director of the Union or their designatedrepresentatives."Accordingly, a meeting was held at the Company's office on Febru-ary 28, 1957, between Frank P. Warren, the Company's director ofindustrial relations,Gould, the International's representative,certainofficersof the local (not including the financial secretary) andBedard.At this meeting, Bedard stated that he had offered to payhis dues to the Local's financial secretary, and Bedard again offeredto pay his dues to Gould.Gould declined the offer, stating thathe had no authority to accept dues.5According to Bedard's testi-mony, Gould stated that employees who did not authorize checkoff2 In prescribing the "Duties of Local Union Officers," the constitution of the Inter-national provided:"The Financial Secretary shall receive all money due the LocalUnion ...3A distance of about 50 miles from the Company's plant in" Willimantic, Conn.4 The International's constitution defined a member in good standing as one who "is notmore than three months in arrears[in dues]."It further provided that "Members wholose good standing shall stand automatically expelled and shall not be reinstated in goodstanding except upon such terms as the Local Union and the International ExecutiveBoard may decide."As of February 27, 1957, Bedard owed as dues a $2 balance foreach of the months of October and November 1956, and $5 for each of the following3 months, a total of $19.5At the hearing the Respondents asserted that an International administrative ruling,hereinafter referred to, prohibited the handling of cash by staff representatives or localofficers.However, on March 1,1957, Gould accepted cash from another employee whojourneyed to Providence to pay his dues,and predated his receipt to February 28, 1957. AMERICAN SCREW COMPANY487of their dues could pay them only by appearing in person at theunion office in Providence.The Respondents' witnesses in generaldenied this and testified that Bedard was given the additional alterna-tive of mailing his dues to Providence.The Company suspendedBedard because, according to a letter written in March 1957 byWarren to a Board field examiner :6... Mr. Bedard stated that he would not sign a checkoff card-and 'that. hey fwdttld not journey to Providence, "Rhode Island,to pay his dues.SinceMr. Bedard would not journey to Providence, RhodeIsland to pay his dues, the company informed Mr. Bedard thathe was suspended as of February 28, 1957 at 3:30 p.m.Thereafter, in March 1957, Warren notified Bedard that Warrenhad been advised by the Union that Bedard would be reinstated ingood standing if he paid his dues by mail. Bedard then mailed hisdues to the Providence office.On April 4, 1957, Warren offeredBedard reinstatement to his job; however, Bedard.:declined to^acceptthe offer and, instead, quit on April 8, 1957.7The Trial Examiner concluded that the Company violated 8(a) (3)and (1) and that the Unions violated 8(b) (2) and (1) (A) in con-nection with Bedard's suspension.He based these conclusions onfindings that : (1) the International's constitution authorized "finan-cial secretaries of local unions" ... "to collect dues directly fromemployees who have not executed checkoff authorizations"; (2) con-trary to the Respondents' contentions, the International's subdistrictdirector, Spitz, had no power, by issuance of an administrative rulingrequiring payment of such dues at the union office in Providence,Rhode Island, to strip Local 4123's financial secretary of authority tocollect -thewdues;--and -(3.)Bedard, in January 1957,. had made a fulland unqualified tender to the financial secretary of Local 4123. Inreaching these conclusions the Trial Examiner recognized the exist-ence of the conflicts in testimony referred to above, but found itunnecessary to resolve them.The Respondents in substance contend that : (1) the unions didnot-exceed- the limitations - of -the union'-constitution in- requiringdues to be paid at the union office; and (2) even if the unions ex-ceeded such limitations, the Act protects "the right of a labor organi-zation to prescribe its own rules with respect to the acquisition orretention" of union membership. In addition, the Company con-tends that, in any event, the Company had a right to rely on union8 The Intermediate Report does not set forth what transpired at the February 28 meet-ing except to quote from Warren's letter giving his version thereof.7As Bedard quit, no issue of reinstatement is involved here. '488DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDrepresentations 'as to what union ' rules required for the 'payment ofdues and'that the Company, in suspeliding'Bedard; d'id'rely on theunions'' `representation" that union rules required payment of duesat. the tlnion'office.We reject''these contentions for thereasons here-inafter indicated.We affirm the Intermediate Report. In so doing,' we agree withthe Trial Examiner that' Spitz exceeded his constitutional authorityin ,requiring, union niembers^ including: Bedard, 'to pay,dues at orthrough the union office in Providence, and that, inasmuchas ,Bedard,in January 1957, made a valid tender of dues to the local's financialsecretary,. who .was authorized to collect them,' theRespondents can-not rely on their union shop, ,contractas a. defenseto their..otherwiseunlawful conduct;of February 28,_195.V-independently. of` the. foregoing, our principal ground for findingthe unions' conduct to be unlawful is that the unionsrequestedBedard's discharge, not for nonpaymentof dues.but because herefused to sign. a .new*checkoff, authorizationAccording to Bedard'stestimony, at, the union meeting on February 2, 1957, Gould statedthat the union was "going to make it as difficultas possible forthose ..who had not signed a "checkoff card" W and "that. suchpersonswould. have to ,make a trip to 'Providence, Rhode Island, to pay theirdues in person at 'the,union officethere.This. ,was' denied by Gouldand officers of the local.. As stated above, the Trial Examiner didnot.find it necessary; to ;resolve this conflict in testimony.We creditBedard's testimony for the 'following reasons" (1), Bedard's testismony is corroborated by the testimony of Schamback,a 'disinterestedwitness, who was a union steward at; the time of the meeting; (2)Bedard's' version is supported' by statements inWarren's, letter,quoted above, and by;by Warren at thehearing' to theeffect that the union, at the February 28 'meeting, required Bedardto go, to Providence to pay, his dues as the only alternative to acheckoff; (3employees' York,, George, and, Rechel likewise: testi-'8 The' Respondents,as noted above,also argue ih.effect.that,-even if the constitutionauthorized the local financial secretary to collect non-checked-off dues and even if Spitzhad no authority to require payment of the dues 'at'the'union office,the Respondents''conduct with respect to'Bedard's suspensiondid notviolate the Act because the provisoto Section 8(b),(1) (A) affords a labor,organization protection.against impairment of theright to prescribe:its own rules with respect-to acquisition of retention of union member-.ship._The proviso affords the Respondents no protection here.rIf, Spitz had no authorityto issue a rule requiring payment of dues at the union office, no such.union rule came intoes'isteiieewhichcould'be'the^subject of impairment.Moreover,the'Board'has'held that;.althoug'h'a'union may deny or,terminate' union membership on any ground,the provisodoes not protect union conduct.which causes or, attempts to cause discrimination with'respect to hire'or tenure'of employment..'See, for example,'The Babcock,&Wilcox.Company,,110, NLRB '116. (causing employer to discriminate,in hiring as a- result, ofunion rules regarding jurisdiction of subordinate lodges, held not protected by Section8(b) (1) (A)proviso) ;Pacific Intermountain Express Company,.107 NLRB 837, 843(proviso heldnot to protectunion's unlawful determination of seniority.on basis of union-membership status merely becausecontract's seniority'provisions were formulated pur=suant to union's rules and' bylaws). AMERICAN, SCREW COMPANY489fled that, at a time when they had not signed,checkoff authorizations,they, were' told by.,Gould that their' only. alternative,, was to go to.Providence to.pay,their dues and that failure to do so would subject,them, to dismissal ;and, according. to'George,'he was told by Spitz ; "I'll.see that you ,sign `a, checkoff card, or else"; .(4) Gould's reliabilityas; a, witness: is. weakened by..his; testimony that a; letter, referred toin the Intermediate Report, was discussed at the February 2 meeting,.when, in fact, the letter. was' not written until a later date;; and (5)although ., the,;R,espondents ,claim that union representatives such as-Gould were not. authorized .to accept cash in payment of, dues, Gouldaccepted cash from George at the Providence; office after having re-jected it the day before at the Company's plant in Willimantic..For, the ., reasons. indicated, . we conclude that , the unions. requiredBedard to travel to Providence. to pay his dues, as,'the sole alterna-tive, .to signing a checkoff authorization;, in order to force Bedardto execute -a checkoff authorization., This, Bedard had a 'right underthe :Act,,;to. refrain , from. doing.By requesting his discharge, theunions sought to penalize Bedard for., exercising such right and-thusviolated .the Act.We also, find that the Company. had reasonable. ground for believ-,ing that Bedard's union membership had been, terminated for reasonsother than nonpayment of. dues and thus the Company cannot. justifyits conduct in suspending Bedard.At the February; 28 meeting,Bedard stated,. in, the presence of:,Warren,; that he had offered topay .his. dues to; the local financial' secretary, and, at this' meeting,which,,was.,attended 'by representatives'of., both the local. and theInternational :who were acting on behalf'of their respective organiza-tions, in seeking,-Bedard's discharge, Bedard again offered. to pay hisdues:. In! addition,Warren acknowledged in his, letter, referred toabove, that, he, suspended Bedard because,he .refused to comply withthe ,union demand that he, either, authorize a checkoff or pay his duesin person at the; union office in, Providence. .On the basis of the foregoing, we conclude that, in requestingBedard's discharge, the Respondent Unions violated'Section 8(b) (2)and.'(1.).(A)' of the Act and that, in suspending Bedard, the Respond-ent,Company..violated Section 8(a) (3) and (1) thereof....ORDER-. . ,Upon'the entire record in these'cases, and pursuant to' Section10(c) of the National'La'borRelations Act, as ameinded, the NationalLabor 'RelationsBoard ' hereby orders that:A. TheRespondent,AmericanScrewCompany,Willimantic,Con-necticut, its-officers,agents, successors,and, assigns,shall:., 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Encouraging membership in the Respondent Unions, or inany other labor organization, by suspending employees from employ-ment or by discriminating against them in any other manner inregard to their hire or tenure of employment or any term or condi-tion of employment, except to the extent permitted by Section8(a) (3) of the Act.(b) In any like or relatedmannerinterfering with, restraining,or coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights maybe affected by an agreement permitted by Section 8(a) (3) of theAct.2.Take the following affirmative action, which the Board findswill effectuate the, policies of the Act :(a) Jointly and severally with the Respondent Unions makewhole William J. Bedard for any loss of pay suffered as the result ofthe discrimination against him in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records,socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue under the terms of this Order.(c)Post at its plant at Willimantic, Connecticut, copies of thenotice attached hereto marked "Appendix A."° Copiesof said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondent Company's representative,be posted by it immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafterin conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Companyto insure that said notices are not altered, defaced, or covered byany other material.(d)Post at thesameplaces and under the same conditions as setforth in (c) above, and as soon as they are forwarded by theRegionalDirector, copies of the Respondent Unions' notice herein, marked"Appendix B."(e)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent Company has taken to comply herewith.B. The Respondent Unions, United Steelworkers of America,AFL-CIO, and Local 4123, United Steelworkers of America, AFL-In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." AMERICAN SCREW COMPANY491CIO, their officers, agents, representatives, successors, and assigns,shall :1.Cease and desist from :(a) In any manner causing, or attempting to cause, the Respond-ent Company, its officers, agents, successors, or assigns, or any otheremployer, to discriminate against any employee in regard to hireor tenure of employment or any term or condition of employment,except to the extent permitted by Section 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing em-ployees of the Respondent Company, its successors or assigns, or anyother employer, in the exercise of the rights guaranteed by Section 7of the Act, except to the extent that such rights may be affected byan agreement permitted by Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) -Jointly . and, severally.. with the Respondent Company makeWilliam J. Bedard whole in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy."(b)Post at the union office or place of business in Providence,Rhode Island, and at all locations where notices to union membersare customarily posted, copies of the notice attached hereto marked"Appendix B.71dCopies of said notice, to be furnished by theRegional Director for the First Region, shall, after being duly signedby representatives of the Respondent Unions, be posted by themupon receipt thereof and maintained by them for a period of sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to union members are customarily displayed.Reasonable steps shall be taken by the Respondent Unions to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Mail to the Regional Director signed copies of Appendix Bfor posting by the Respondent Company- at its plant in Willimantic,Connecticut, Ias provided above herein.Copies,of said notice, to. befurnished by the Regional Director for the First Region, shall, afterbeing signed by the Respondent Unions' representatives, be forth-with returned to the Regional Director for disposition by him.(d)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent Unions have taken to comply herewith.IT IS FURTHER ORDERED that the complaint against the RespondentUnions be, and it hereby is, dismissed insofar as it alleges that theRespondent Unions threatened employees with reprisals in violationof Section 8(b) (1) (A) of the Act.10 See footnote 9. 492DECISIONS OF, NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to' a. Decision 'and Order of the National Labor Relations'Relations Act, we hereby notify our: employees thatWE WILL NOT encourage. membership in United Steelworkers ofAmerica, AFL-CIO, or Local 4123, 'United' Steelworkers ofAmerica, AFL-CIO, or any' other labor organization;` by sus-periding employees 'from employment'; or by diseriiriinatingagainst them' in any other manner in regard to their 'hire orteriur'e of employment or any' term or condition of employment,except to' the' extent permitted by Section 8(a) (3) of the Act.WWE WILL' NOT in any like or, related manner ' restrain or coerceour employees in the exercise of the rights guaranteed in See-tioii 7 of the' Act, except to the extent that such rights may beaffected by an' agreement' permitted by Section 8(a):(3) of theAct.WE ' WILL jointly and severally with the above-named Unionsmake William J. Bedard: whole for any loss of money he mayhave suffered ' as a result ' of the discrimination against him.AMERICAN.SCREw COMPANY,Employer.Dated---------------- 'By-- ------------------.---------------(Representative)(Title)This, notice must remain posted, for..6.0 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX B-'AFL--:CIO, AND' TO ALL EMPLOYEES OF AMERICAN' SCREW COMPANYPursuant to a Decision and Order; ,of the National Labor RelationsBoard, and, in ,order to effectuate. the policies of the National LaborRelations ;Act;. we hereby, notify. our, employees.. thatW, E'''WILL NOT' cause or attempt to 'cause American Screwother: employer, -to discriminate against employees in regard toemployment, except Vtothe. extent permitted by -Section 8(a) (3)of the Act.WE WILL NOT in any like or related manner restrain 'or coerceemployees of the above-named Company, its successors or assigns, AMERICAN SCREW COMPANY493or any other employer, in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such. rightsmay be affected by an agreement permitted by Section 8(a) (3)of the Act.'WE WILL jointly and severally with the above-named Companymake William J. Bedard whole for any loss of money he,mayhave suffered as a result of the discrimination against him.UNITED STEELWORKERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By---------------------------=---------(Representative).(Title)—LocAL 4123,UNITED STEELWORKERS OFAMERICA,AFL-CIO,Labor Organization.Dated----------------By------------------------------------=(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE.Upon charges filed by William J.Bedard,an individual,herein referred to asthe Charging Party, theGeneral Counselby theRegional Director for the FirstRegion(Boston,Massachusetts),of the National Labor Relations Board,hereincalled the Board, issued complaints dated June 7, 1957, against American ScrewCompany, herein'.referred to as the Respondent Company or the Company, andUnited Steelworkers of America,AFL-CIO,and Local4123,United Steelworkersof America,AFL-CIO,herein referred to as the Respondent Unions, the Interna-tionalUnion or the Local Union,alleging that the Company and the RespondentUnions respectively violated Section 8(a)(1) and(3),and Section 8(b)(1) and (2),and Section 2(6) and (7) of theAct.Copiesof the charge,the complaint,an orderconsolidating the cases and notice of hearing were served upon the parties.Therespective answers by the Respondents deny the commission of unfair labor practices..Pursuant to notice a hearing was held before the duly designatedTrialExamineron October 3, 4, and7, 1957, atWillimantic,Connecticut.Full opportunity tobe heard, to examine and cross-examine witnesses,.and to introduce evidence bear-ing on the.issues was afforded the parties.Briefs were received from the GeneralCounsel and the Respondents.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI..THE BUSINESS OF THE RESPONDENT COMPANYAmerican Screw Machine Company, a Rhode Island corporation, with its prin-cipal office and place of business at Willimantic, Connecticut, is engaged in themanufacture and sale of fasteners, screws, nuts and bolts, and related products. Inthe course of its business the Company causes large quantities of metals used inthemanufacturing processes to be purchased and transported in interstate com-merce and causes finished products valued in excess of $50,000, annually, to besold and transported to States other than the State of Connecticut.The Respond-ents admit and the Trial Examiner finds that the Company is engaged in commercewithin the meaning of the Act. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America, AFL-CIO, and Local 4123, United Steelworkersof America, AFL-CIO, are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsAt the request of the Respondent Unions under the union-security provision ofitscontract with the Company, the Company suspended William J. Bedard fromemployment on February 28, 1957.The General Counsel contends that this sus-pension violates the Act relying, among other things, upon Bedard's offer to payhis dues in January 1957, to Charles Carpenter, financial secretary of the LocalUnion, as a valid tender.For years the employees, including Bedard, had been members of the Respond-ent Unions and had their dues checked off by the Company, pursuant to authoriza-tions.In the fall of 1956, dues were increased from $3 to $5 a month by con-vention of the International Union.Members of the Local Union were, however,displeased'with-the increase and or.the,manner in which it was-enacted. Employeesestablished a Protest Committee, and a petition was circulated among the employeesto secede from the International and cease paying dues.Among the leaders ofthismovement was Alexander Usenia, vice president of the Local.Among thesupporters of this movement was Bedard. In about the middle of October, Useniaappeared with the petition at a meeting of the New England Steel Advisory Boardwhich was attended by other officers of local unions in the area and found that hecould not obtain support for the secession movement.Usenia thereupon gave uphis efforts toward secession.Usenia thereafter explained to Bedard that he waswithdrawing from the movement because if he left the organization he could notattend the convention and present his views.Bedard then declared that if theytried to make him pay his dues, he could quit and take the case to the SupremeCourt.During this period, Lawrence N. Spitz, the International Union's directorfor the Providence subarea, informed John N. Gould, staff representative who serv-iced the Local Union, that he was sympathetic with the views of the men and in-structed him to inform the men that they were going about it in the wrong wayand`that they,shouldrremain in the organization.Gould carried out these instructionsin his contacts with the men.The then existing checkoff authorizations contained an express limitation of $3 amonth for dues, and in December 1956, when dues at the $5 rate were to go intoeffect, some foremen and union stewards distributed new checkoffs to the men atthe plant.The men protested signing the new cards and when Gould visited theplant he sought to persuade them to sign the cards by pointing out the convenienceof paying dues by checkoff for everyone concerned.Gould testified that on theoccasions when he talked with the employees he informed them that as an alterna-tive to signing checkoff cards they could pay in person at the Providence office oftheUnion or send their dues to the Providence office.Other witnesses testifiedthat they were not informed that they could send their dues to the Providence office.,In December several employees offered to pay their dues to officials of the LocalUnion.Bedard offered to pay $5 dues to Bill Schamback, his department steward,but Schamback declined his offer explaining that he had no authority to accept duesand that in any event he had no way of giving Bedard a receipt for cash. Em-ployees Joseph Rechel, Benjamin York, and. Joseph George made offers to pay theirdues in cash to Carpenter, financial secretary of the Local Union,-and he alsodeclined explaining that he lacked authority to accept the money. In January1957 Bedard made additional efforts to pay dues.Bedard offered to pay dues toArchie Viens, recording secretary of the Local Union, and Viens also declined,suggesting that Bedard send the money to I. W. Abel, secretary-treasurer of theInternational Union at Pittsburgh. In January, Bedard also offered to pay dues incash to Carpenter, and he, too, 'declined explaining that he could not give Bedarda receipt and that he was told by the Providence office not to accept dues. In thecourse of this incident, Bedard urged upon Carpenter that as financial secretary,he was obliged to accept dues and quoted to him article VIII, section 4, entitled1 There is a conflict as to whether employees were informed on this and other occasionsthat they might send their dues to the Providence office in lieu of signing a checkoffauthorization card or paying dues in person at Providence, a distance of about 50 milesfrom the plant.The existence of this conflict is noted in the presentation of the facts.However, as the Trial Examiner does not view the resolution of this fact issue as neces-sary to a decision In the proceeding, the issue will remain unresolved. AMERICAN SCREW COMPANY495"Duties of Financial Secretary,"from the. constitution.Thisand other provisionsof the constitution are "set forth in Appendix A.During this month' 'Rechel andGeorge also sought to pay dues to Carpenter and he again declined to receive theirdues giving essentially the same explanation as he had given them the month before.On February 2, a stewards'meeting was held.Itwas followed by a membershipmeeting.At these meetings,according to Bedard and Schamback,Goulddeclaredthat only those who did not sign checkoff cards would have to pay the dues inperson at the Providence office.According to Gould,Usenia and Earle Rose,president of the Local Union,the following methods for the payment of dues wereannounced:(1) checkoff;(2) sending dues to the Providence office; and (3)payingin person at the Providence office.Further, according to Gould, Bedard insistedthat under the constitution he had a right to pay the Local Union's financial secre-tary and Gould pointed out that that was not a correct interpretation of he con-stitution.Carpenter thereupon,according to Gould,produced a letter dated Feb-ruary 20,from the office of I.W. Abel,secretary-treasurer of the International Union,addressed to employeeYork,the body of which reads as follows:We are returning herewith your-Money Order in the amount of$5,whichyou advise is for dues.Kindly pay these dues directly to the Financial Secretary of the Local UnionNo. 4123.Gould explained to the group according to his testimony that apparently Abel didnot know that the Local Union was on a checkoff basis for dues payment and musthave assumed that the Local Union had a procedure under which cash payments fordues were payable to the Local Union's officers.2About February 15, Bedard again unsuccessfully sought to pay his dues to Scham-back.About the same time Rechel and George sought to pay Carpenter and they,too,were unsuccessful.Later in the month York received the letter referred toabove, which Gould testified was a subject of discussion at the February 2 meeting,dated February 20, from Abel.York showed the letter to Rose and Carpenter.York offered Carpenter the money order which had been enclosed with the letter.Carpenter declined the money order stating he had no authority to accept it..On::February.28, a series of.interviews was held with employees on various shiftswho were to become delinquent in their-dues-and wouldebe!subject to suspensionthe next day.York,who would not have become delinquent the next day but whohad not signed a checkoff card,was also called in.Present were Frank P. Warren,director of industrial relations for the Company,Gould, and certain of the officersof the Local Union.Concerning the Bedard interview which ended between 3 and4 p.m.Warren wrote the Regional Office on March 14 as follows:On February27, 1957,theUnited Steelworkers Union asked for the dis-charge of Mr. Bedard,stating he was three months in arrears in paying hisUnion dues.Mr. Bedard was interviewed by me on February 28, 1957 in the presenceof Mr.John Gould,United Steelworkers Staff Representative;Mr. Louis Piazza,Chief Steward of Local 4123.I informed Mr. Bedard that as a condition ofemployment he had to pay his Union dues.Mr. Bedard offered to pay hisback dues to Mr.Gould.Mr. Gould stated he could not accept cash fromany Union member as the United Steelworkers Union constitution permittedonly certain authorized persons to handle cash.Mr. Gould informed Mr.Bedard:that his'dues could not be paid at the United Steelworkers office inProvidence,Rhode Island,which had been previously designated as the officewhere union members who had not signed check-off authorization cards couldpay monthly dues.Mr. Bedard stated that he would notsigna check-off cardand that he would not journey to Providence,Rhode Island,to pay his dues.The American Screw Company Agreement with United Steelworkers Unionprovides for check-off of monthly dues for those employees who properly ex-ecute the individual authorization card(Form 530 of the International Union).The Agreement does not provide for any other method of paying monthly dues.In the absence of such a provision the company did rely on the rules of theUnited Steelworkers for such collection.SinceMr.Bedard would not journey to Providence,Rhode Island to payhis dues, the company informed Mr. Bedardthathe was suspended as ofFebruary 28, 1957, at 3:30 P.M.2 Spitz,who was not present at this meeting, testified that since about 1948, manual,collection of dues had been eliminated in his area and that all 42 plants in his jurisdiction-were under a checkoff. 496DECISIONS OF' NATIONAL LABOR RELATIONS BOARDaddition to paying dues by checkoff; employees could pay dues by going to Providence.When Rechel and George were interviewed at about 6 p.m. on February 28 theyoffered to pay their dues in cash. Gould refused to acceptexplainingthat he didnot have authority to accept cash.Rechel also offered 'to pay by Credit Unioncheck payable to cash and by personal check 'payable to Gould, under Gould'sversion;' or by personal' check payable to the International Union or a Credit Union'check payable to cash under Rechel's version.Gould' did' not accept the'checks.Gould did however accept the money 'order payable to International Union fromYork who also signed a checkoff card at the interview.Thereisnoshowing thatanyone suggested to Rechel that he endorse .the Credit Union check- to the Inter-national: Union or that he issue another personal check made so payable.Thenext day, March 1, both Rechel and George appeared'in Providence, paid theirdues in cash' to Gould and received printed receipts showing the InternationalUnion's name but dated February 28.Gould during this incident declared toRechel and George that he should not be accepting cash.On March 4, Bedard started to work for another, employer where he had severalmonths earlier unsuccessfully applied for part-time employment.On March 14,Warren telephoned Bedard and informed Bedard that he.ha(t heard from Spitz andthe Company's attorney that Bedard could pay his dues by check through .the mailand that he would be reinstated in good standing.Bedard thereafter mailed hischeck to the Union.-at Providence.On April 4,' Warren informed Bedard by'phonethat Spitz had declared Bedard in good standing and asked when he was returningto work. . Bedard asked for a little time to think the matter over and on April 8,he went to the Company's office and terminated his employment.B. TheconclusionsSpitz testified that under an administrative ruling he had made it has been thelongstanding policy that no staff member, no local union. officer, and no stewardhas the -right to collect dues and particularly has no right to handle cash.Spitztestified further that he had authority to and did instruct the Local Union's finan-cial secretary, Carpenter, not to accept dues from an employee. Spitz explainedthat he established a procedure to protect the Respondent Union's funds asfollows':'(1)Where there is a checkoff, the Company sends the dues to the InternationalUnion's office in Pittsburgh and that office in :turn sends the proper amount to theLocal Union's financial secretary; (2) where individual employees pay manually theyare to pay to the Providence office, which. in turn sends the funds to the Pittsburghoffice,where proper deductions are made, and . the remainingdues are sent to theLocal Union's financial. secretary.Spitz explained further that thisadministrativeruling was issued pursuant to a charge given him by the then _International presi-dent, the late 'Philip Murray, and by the district directorin Bostonin 1946 whenhe took over the Providence office.Further, that this charge wasagain given himin'writing and it was to the effect that within' the limits of the constitution Spitzshould have' the right to make a.dmistrativedecisionswhich wouldguarantee theproper handling of the Respondent Union's funds: Spitz also testified that he wasactingunder the authority of article XVII,section 5of the constitution which readsas follows:Article XVIIContractsSEC. 5.No Local Union or other subordinate body, and no officer, agent,representative or member thereof shall have the power or authority to'repre-sent,act for,commit or bind the International Union in any matter exceptupon express authority having been granted therefor by this Constitution or inwriting by the International President or the International Executive Board.The Respondent Union also points out for consideration the following additionalprovisions of the constitution in its brief:Article IVInternational PresidentSEC. 6. The President shall interpret the meaning of the Constitution andhis interpretation shall be subject to review by the International ExecutiveBoard.Between sessions of the International Executive Board he shall have AMERICAN SCREW COMPANY497full power to direct the affairs of the International Union subject to the ap-proval of the Executive Board.He may, in person, or designate an Interna-tional Officer or a Staff Representative to visit or inspect the office of any LocalUnion or District.SEC. 7. The International President shall have the authority to appoint,direct, suspend, or remove, such organizers, representatives, agents and em-ployees as he may deem necessary.He shall fix their compensation subjectto the approval of the International Executive Board.The constitutional provisions hardly support Spitz' position.It is noted thatarticleXVII which includes section 5 quoted above to the effect that no LocalUnion or its officer shall have authority to bind the International Union exceptupon express authority granted by the constitution or in writing by the Internationalpresident or the International executive board, is entitled "Contracts."Section 1of this article requires that the International Union shall be the contracting partyin all collective-bargaining agreements; section 2 provides that where collective-bargaining agreements contain checkoff clauses, the clauses shall provide that theCompany shall make payment to the International secretary-treasurer; section 3 setsforth that the International Union and the Local Union to which a member belongsshall act as his exclusive agent as to grievances; section 4 provides that no officermember or agent of the International Union or any local union shall have the au-thority to cause or to ratify a breach of any collective-bargaining agreement.Thisarticle closes with section 5 given above.On the other hand certain other provisions set forth in Appendix A show theintent that the financial secretaries of local unions have the authority to collect duesdirectly from employees who have not executed checkoff authorizations.Thusunder article VIII, entitled "Duties of Local Union Officers," section 4 providesthat the financial secretary shall receive all money due the Local Union and pay thesame to the treasurer, that in the event the local union financial secretary fails toreport monthly the full membership of the local union and transmit to the Inter-national secretary-treasurer the full amount or initiation fees and dues, he shallbe suspended from all privileges and benefits until the deficiency is made good andhe shall be liable to the International union for the full amount unpaid.UnderarticleXIV, entitled "Finances," section 3 provides that the full amount of duesand initiation fees collected by each local union shall be deposited in a bank ac-count designated as a trust fund held for the International Union, and that the fullamount of dues, fees and assessments shall be forwarded to the International sec-retary-treasurer within 15 days of the close of any month. Section 4 sets forththat the International secretary-treasurer shall after the remittance of the dues andfees refund a certain portion to the local union. Section 5 provides for the sus-pension of the local union after certain notice in the event the local union fails toreport and remit the full amount of the fees, dues, and assessments to the Interna-tional secretary-treasurer.Further the manual for the conduct of local union meet-ings, states that the financial secretary should report at each meeting the amount ofmoney submitted to the local union treasurer, that the financial secretary as chair-man of the dues committee report the activities and progress of that committee,and that the financial secretary keep an accurate record of the dues collected bycommitteemen.It is accordingly found that the administrative ruling issued by Spitz went beyondthe constitutional limits imposed upon him and were ineffective in stripping theauthority of the Local Union's financial secretary to collect dues directly fromemployees who have not executed checkoff authorizations. It is further found thatBedard in January1957made a full and unqualified tender of dues to Carpenterwho as financial secretary was authorized to accept dues from Bedard within themeaning of theAluminum Workers International Union Local No. 135, AFL,case3 and that Bedard's suspension on February 28, 1957, was a violation of Section8(a)(3) and 8(a)(1), 8(b)(2) and 8(b)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondent Company described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.112 NLRB 619.505305-59-vol. 122-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, itwill be recommended that they cease and desist therefrom, and take certain affirma-tive action designed to effectuate the policies of the Act.Inasmuch as William J. Bedard was offered reinstatement on April 4, 1957, noreinstatement order will be recommended and it will be further recommended thatthe back-pay liability be ended on that day. It will however be recommended thattheRespondents, Company and Unions, jointly and severally make William J.Bedard whole for any loss of pay he may have suffered by reason of the discrimi-nationagainst him by payment of a sum of money equal to that which he wouldhave normally earned during the period from February 28, the date of his discrim-inatory suspension, until April 4, 1957, the date of the offer of reinstatement, lesshis net earnings during such period.Back pay shall be computed in accordancewith the formula established in F. W.Woolworth Company,90 NLRB 289.On the basis of the foregoing findings of fact, and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, and Local 4123, United Steel-workers of America, AFL-CIO, are labor organizations within themeaning ofSection 2(5) of the Act.2.The Respondent Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.3.The Respondent Unions have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(b)(2) and 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendationsomitted frompublication.]APPENDIX AARTICLE VIIIDutiesof Local Union OfficersSEC. 4.Duties of Financial Secretary.The Financial Secretaryshall receive allmoney due the Local Union and pay the same to the Treasurer, from whom heshall take a receipt.He shallalso keepaccurately the accounts of the Local Unionwith its members, and shall at all times have his books open for examination bythe Auditing Committee, and perform such other duties requiredunderthe Con-stitutionand as the Local Union mayassign.He shall make outthe various re-ports required by the International Secretary-Treasurer and forward such reports tohim in accordance withinstructions.Should it be proved that a Local UnionFinancialSecretary has failedto reportmonthly the full membership of the Local Union as providedfor in hisreport tothe International Secretary-Treasurer and transmit to him the fullamount of ini-tiation fees and dues, he shall be suspended from all privilegesand benefits untilthe deficiency is made good, and he shall be liable tothe InternationalUnion forthe full amount unpaid.The Financial Secretary shall keep a record of all transferrequest forms issuedand received.His accountsshall be subjectat all timesto audit bythe InternationalSecretary-Treasurer.ARTICLE XIVFinancesSEC. 3.The full amount of all dues andinitiationfees andassessmentscollectedby each Local Union shall be deposited by the appropriate officers of the LocalUnion in bank account designated as a trust fund held for the International Union.The officers of each Local Union shall forward to the International Secretary-Treasurer, within fifteen days after the close of any month, the full amount of thedues and initiation fees and assessments collected by such Local Union.SEC. 4.The International Secretary-Treasurer shall, upon receiptof any remit-tance of duesor initiationfees, referredto inSection 1,determineand remit tothe Local Union Financial Secretary a per capita refund.Two dollars and a half($2.50) of each monthly dues for each member shall be retained by theInternationalSecretary-Treasurer and thebalance returnedto the Local Union.Three dollars LOCAL911, IIQT'L BROTHERHOOD OF TEAMSTERS,ETC.499($3.00) of each initiation fee for each member shall be retained by theInternationalSecretary-Treasurer and the balance returnedor sent tothe Local Union.SEC. 5.When any Local Unionfails to report and remitto theInternationalSecretary-Treasurer the full amountof initiation fees and dues and assessments asprovided for herein, saidInternational Secretary-Treasurer shall notify the LocalUnion President and the Recording Secretary of the Local Union of thefact, andfailing to receive a satisfactoryresponsewithinten days thereafter, the Local Unionshall stand suspended.The International Secretary-Treasurermay publish and dis-tribute a delinquent list of all such Local Unionsso suspended.Manual-Orderof Businessfor Conducting LocalUnion Meetings5.Report of Officers.FINANCIAL SECRETARY:The Financial Secretary should make a report toeachmeeting indicatingthe dues collected and theamount of money submitted tothe Local Union Treasurer.(Sic.)As chairmanof thedues committeemen, whoare his assistants,he should report theiractivities and progress.It is the duty ofthe Financial Secretary to keep a recordand accurate check of the dues collectedby the duescommitteemen.Local 911, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America[Wand Corporation] 1andJames Keener and Gideon Parker.Case No. 86-CB-150.December 18, 1958DECISION AND ORDEROn November 27, 1957, Trial Examiner Martin S.Bennett issuedhis Intermediate Report in this case, finding that the RespondentUnion had engaged and was engaging in certain unfair labor prac-ticeswithin the meaning of Section 8(b) (1) (A) and (2) of theAct and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Union and the GeneralCounsel, filed exceptions to the Intermediate Report, together withbriefsaThe Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations -of the Trial Examiner to the extent indicated below.As the record shows and the Trial Examiner found, Wand, byterminating its subcontract with Putnam, ousted the complainantsproject.IfWand were before the Board, the conduct, motivatedas it was by discriminatory reasons, would have been found to con-stitute an unfair labor practice within themeaning of Section 8(a)(1) and (3) of the Act.Northern California Chapter, The A88o-The Board having been advised by the AFL-CIO that it deems the Teamsters' cer.tineate of a iliatidn revoked by convention action,the affiliation is accordingly amended..2 The Union also requested oral argument.As the record,exceptions,and briefs ade-quately presentthe issues and positions of. the parties, the request is hereby denied.122 NLRB No. 39.